Brown, C. J.
We see no cause for complaint at the decision of this case, in 37 Ga. R., 48. That ruling is sustained by Mitchell vs. Printup, 25 Ga. R., 182, and by Beard vs. Simmons, 9 Ga. R., 4. The other application for new trial, in this case, was made upon the identical ground set forth in this application, and was overruled by this Court. A party can not avoid the effect of a solemn adjudication of his rights in a Court of competent jurisdiction, by a change of forum, from the equity to the law side of the Court. The maxim “ res judicatae pro veritate accipiuntur,” is applicable.
Judgment affirmed.